Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U NITED S TATES S ECURITIES A ND E XCHANGE C OMMISSION FORM 8-K CURRENT REPORT FIRST AMENDMENT TO REPORT DATED APRIL 8, 2005 Filed with the U. S. Securities and Exchange Commission Pursuant to the Registrant's Obligations under Section 15-d of the Securities Exchange Act of 1934 For the Period Ended: April 8, 2005 (Date of Earliest Transaction Associated with Events Disclosed in this Report: April 8, 2005) Filing Date of this Report: September 10, 2007 M ONTANA A CQUISITION C
